Citation Nr: 1002605	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee, claimed as a right knee 
disability.

2.  Entitlement to service connection for degenerative joint 
disease of the right hip, claimed as a right hip disability.

3.  Entitlement to service connection for muscle atrophy of 
the right thigh and right calf, claimed as a right leg 
disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from February 1953 to February 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the Des 
Moines, Iowa, Regional Office (RO), of the Department of 
Veterans Affairs (VA).

The Veteran provided testimony before the undersigned in a 
May 2008 Board hearing.  A transcript of the hearing was 
produced and a copy thereof has been included in the claims 
folder for review.

The Board previously denied this claim in a decision dated in 
July 2008.  Pursuant to a Joint Motion to Remand, the Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision in an Order dated in March 2009.  The Court remanded 
the case to the Board for readjudication consistent with the 
joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Although further delay is regrettable, additional development 
is necessary to adjudicate the Veteran's claims.

The Veteran has asserted that, while working as a telephone 
pole climber during active service, he fell from one of the 
telephone poles (in the normal course of his duties) and 
injured his right knee, hip, and leg.  He claims that he 
received treatment for the injury and that eventually he 
changed his duties to that of a driver.  Notwithstanding his 
change of duties, the Veteran maintains that since suffering 
the fall from the pole, he has experienced symptoms and 
manifestations that have developed into the disabilities he 
now suffers from in his right leg, hip, and knee.  He 
therefore asks that service connection be granted for these 
three disabilities.

It is noted that the Veteran served in the US Army during the 
Korean War Era.  The Veteran has been notified that his 
service treatment records were destroyed in 1973 at the fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  As a result of the fire, none of the Veteran's 
service treatment records are available for review.  In cases 
where the Veteran's service treatment records are unavailable 
through no fault of the claimant there is a "heightened duty" 
to assist the veteran in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The heightened 
duty to assist includes the obligation to search for 
alternate methods of proving service connection.

The evidence of record consists of private medical records 
stemming from 1991 to the present, indicating the first 
diagnosis of degenerative joint disease in 1991.  These 
medical records confirm the presence of disabilities of the 
right leg, hip, and knee, to include degenerative joint 
disease of the hip and knee.  However, none of the records 
offer an opinion relating the Veteran's disabilities to 
service.  

In April 2006, the Veteran was afforded a VA orthopedic 
examination to determine the etiology of his disorders.  Upon 
examination, the examiner suggested that the Veteran's three 
disorders could be etiologically related to the Veteran's 
age, his occupational history, or the purported in-service 
fall.  The examiner did not provide additional comments with 
respect to his hypotheses, nor did he substantiate his 
assertions through annotations to medical treatises and 
articles.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); 
Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical 
opinion ... must support its conclusion with an analysis that 
the Board can consider and weigh against contrary 
opinions.").  The April 2006 examination report is therefore 
deemed inadequate for rating purposes.

In this regard, once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As indicated. As the medical evidence 
of record does not offer a sufficiently probative opinion 
regarding etiology of the Veteran's claimed disorders, this 
case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified specialist.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Thus an additional VA medical opinion is necessary in order 
to adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should undergo a VA 
orthopedic examination to determine the 
most likely etiology of his right knee, 
right hip, and right leg disabilities.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests, including X-rays, should 
be accomplished.  A rationale for any 
opinion expressed should be provided.

The examiner should specifically comment 
as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's 
degenerative joint disease of the right 
knee, right hip, and/or muscle atrophy of 
the right leg is related to or was 
aggravated by service.  

Rationale for any opinion should be 
provided along with citation to medical 
literature.  Further, if the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
should state such and provide rationale 
for that conclusion.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

